DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) scanning indicators, fetching data/displaying in response thereto, image capture/data transfer, receiving communication and storing data relating to the evidence. 
Taking into account independent claims 1, 16, and 18, with regard to step 1, it is a statutory category because the claims are drawn to a system and method.  
Re step 2a prong 1, a judicial exception is recited because the claims as a whole recites a method of mental steps.  Under their broadest reasonable interpretation, the limitations of the independent claims recite sending and receiving data in response thereto, scanning, and storing data. These limitations are drawn to obtaining date, fetching related data, displaying data, and storing of data.  Such limitations fall under the mental process category of abstract ideas as they are merely implemented using generic computing devices which does not preclude selection of the mental process category, or alternatively as organizing human activity such as following 
Re step 2A prong 2, the claim as a whole merely describes how to apply the concept of storing and fetching data in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing data fetching process, storing, displaying etc.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The only additional elements are a “device” which is recited in a high level of generality which does not impose meaningful limits on practicing the abstract idea. 
Re step 2b, the claim as a whole merely describes how to generally apply the concept of fetching data, displaying data, storing data (generic data manipulation).  Thus even when viewed as a whole, nothing in the claim add significantly more to the abstract idea.  Receiving data/ notifications are seen as merely data communication/ manipulation.  Displaying data can be seen as post solution activity.  Storing data is generic computer functionality as is sending and retrieving data.   Scanning only requires generic computer components and capturing evidence under its broadest reasonable interpretation can merely be data storage/ saving of data.  The independent claims are ineligible and the dependent claims are ineligible at least based on their dependency.  
The nature of the claims is not to define a specific technological improvement, but merely recites steps necessary to perform the abstract idea itself, with specific limitations drawn to data further specifying the abstract idea.  Mere automation of manual processes using generic 
The dependent claims are rejected at least because of the dependency and recite additional limitations that only further serve to limit the abstract idea itself.  
The claims are not drawn to specific sensors to perform the actual “verifying” steps, and the Examiner notes that no structure is positively recited for such steps and further that the “verifying” is not positively recited.
	Appropriate correction is requested.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Appropriate correction is requested and the Examiner suggest clarifying such limitations, as the Examiner interpreted art related to LOTO procedures to read on such limitations, but notes that broader interpretations are reasonable/ applicable.  Further, the Examiner notes it can read on capturing human steps.  Further, the Examiner notes that the phrase “evidence” is indefinite as it is unclear what that refers to.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12-13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalous et al. (US 9965910) in view of Kalous et al. (US (US 20130214903).

a plurality of device readable indicators affixed to one or more components (152);
a first user device configured to:
	scan a first device readable indicator of the plurality of device readable indicators (FIG. 1b shows 152 readable by a mobile PDA, tablet computer, RFID reader, optical reader etc.);
	in response to scanning the first device readable indicator, transmit data that indicates request (sending a request) one or more content items associated with the first device readable indicator (col 6, lines 50+ teach that the tag data is fetched from a remote database by the reading device (PDA/ mobile phone/ Tablet, etc. and includes a LOTO procedure for the location);
receive the one or more content items associated with the first device readable indicator (the LOTO procedure as discussed above), wherein the one or more content items are configured to guide a user of the first user device through performing a lock-tag-try process associated with the one or more components (as discussed above); and
a computing device (remote computer 116) configured to
	receive from the first user device, the data that indicates the request (by receiving the request) for the one or more content items associated with the first device readable indicator (as discussed above wherein the LOTO is fetched);
determine the one or more content items associated with the first device readable indicator (as the LOTO if provided, the content items are determined);
transmit to the first user device the one or more content items (as discussed above);

Re the newly added limitation of:
Capture, by a recording element, evidence that indicates the user completed a step of the lock-tag-try process associated with the one or more components, 
transmit the evidence, 
determine based on the evidence that the user completed the step of the lock-tag-try process, and
store data that indicates the user completed the step of the lock-tag-try process, Kalous et al. teaches that the LOTO module 562 and module 568 verifies completion of a LOTO procedure after the user transmits data to a local/remote computer.  is silent to such teachings but does teach (col 8, lines 50+ the verification of steps being performed which per LOTO procedure can include a timestamp and witness verification and that confirming compliance with LOTO procedures can include providing feedback to a  user, a supervisor, or other entity, further obviating communicating to a second user device(col 8, lines 27+).
Kalous et al. ‘903 teaches capturing by a recording element evidence that indicates the user completed a step of the lock tag try process associated with the one or more components (paragraph [0079] +, [0083] +, and FIG. 3+ teach sending of data and images that are used to verify completion of the procedure by module 52 of the local/ remote computer 114/116 which stores records, and supervisor reporting. 

Though silent to transmitting a first notification to a second user device that indicates that the user properly completed the step of the lock-tag-try process, the Examiner notes that local computer 114 can transmit the data to a remote computer for a plurality of locations to be managed.  Therefore, it would have been obvious for a local computer to send a notification to a second user device (remote) for updating/ accurate records when managing multiple locations.  Alternatively, as discussed above, as LOTO procedures may 
Re claim 2, this has been discussed above in re the completion of the LOTO process, wherein transmission of data to the computing device/ a second user device reads on transmitting a second notification.
Re claim 3, 708 teaches an audit trail transmitted to the remote device, interpreted to read on a record in a database based on the evidence.  Re claims 4-5, col 14, lines 4+ teach the use of cameras to record a video, wherein it would have been obvious to receive notification to prompt a video recording action such as to ensure compliance with LOTO procedures (so that the proper items are being imaged/photographed/ evidenced) in order to provide guidance to the user.  The Examiner has interpreted that communications between the first user device and computing device are obvious, and that recording and providing the video to the computing device being preceded by a notification would have been obvious in order for the respective capturing and communication of proper data to occur, for accuracy/efficiency for a user performing a procedure.  
 
Re claim 9, absent a specific definition of a verification point that would differentiate it from an isolation point, the teachings of claim 8 read on claim 9, where a different LOTO location can be a verification point.  Further, it would have been obvious to try at a verification point for expected results such as those obtained via the isolation point.  Alternatively, step 314 of Kalous et al. teaches indicating the LOTO procedure is complete can include the scanning of a final items.  As displaying instructions and user interfaces/guides for scanning have been discussed above, the Examiner notes it would have been obvious to display such information to a user device in order for them to scan the third indicator to verify completion of a procedure, as an obvious expedient to guide the user. 
Re claim 10, Kalous et al. teaches reporting module 570 of the remote / server can generate a report listing all procedures performed in a given time or a given location and all 
Re claim 12, the limitations have been discussed above including reading/ imaging (second indicator).  The Examiner notes that it is obvious that a plurality of device readable indicates or can be applied to a plurality of different areas where work is being performed on components that are read by the first user device.     
Re claim 13, FIG. 3 at 304 teaches checking authorization for working on a component, and thus teaches claim 13 limitations, responsive to reading the location identifier.
Re claim 16-17, the limitations have been discussed above.
Re claims 18-19, the limitations have been discussed above.
Re claim 20, the limitations have been discussed above re guiding a user through steps of the process.
Re claim 21, displaying instructions has been discussed above (col 2, lien 24+ which teaches displaying a procedure for a LOTO process, which per col 16, line 60+ teaches can include a multiple step clearance for work).  Kalous et al. teaches removal for providing a clearance to work state, which obviates the recited startup procedure (col 17, lines 25+) in similar fashion as the displaying of the lockout procedure is taught, displaying the startup procedure would have been obvious to guide the user.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalous et al./ Kalout et al., as discussed above, in view of Daino et al. (US 9916466).
Re claim 6, the teachings of Kalous et al. / Kalous et al. have been discussed above but are silent to transmitting and receiving the notification/ confirmation as claimed.

Re claim 7, notification logic 50 helps send notifications includes text, emails, phone calls, audio files, which can be interpreted as in person notification.  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalous et al. / Kalous et al. ‘903, in view of Daino et al. (US 20140283008).
Re claim 8, the teachings of Kalous et al. have been discussed above but are silent to displaying an indication and location of the isolation point.
Daino et al. teaches such limitations (paragraph [0086] + wherein the identity and location of the first isolation point and performs scanning.
Prior to the effective filing date it would have been obvious to combine the teachings in order to guide the user by displaying an indication and location.
Re claim 9, absent a specific definition of a verification point, the rejection to claim 8 can apply here, for a different location.  Further, it would have been obvious to try at a verification point for expected results such as those obtained via the isolation point.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection above with the art cited.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887